NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                                     Submitted May 6, 20091
                                      Decided May 7, 2009

                                              Before

                              FRANK H. EASTERBROOK, Chief Judge

                              JOEL M. FLAUM, Circuit Judge

                              TERENCE T. EVANS, Circuit Judge

No. 08‐2498

UNITED STATES OF AMERICA,                              Appeal from the United States District
     Plaintiff‐Appellee,                               Court for the Central District of Illinois.

       v.                                              No. 3:05‐cr‐30072

ADAM G. TOWNSEND,                                      Jeanne E. Scott, 
    Defendant‐Appellant.                               Judge.




                                            O R D E R

        Invoking amendments to the sentencing guidelines that lowered the offense levels
for some crack‐cocaine offenses, Adams Townsend seeks a sentence reduction.  Townsend
had pleaded guilty to counts of distributing crack cocaine and being a felon in possession of
a firearm.  See 21 U.S.C. §§ 841(a)(1) and 922(g).  The district court found that Townsend


       1
          After  examining  the  briefs  and  record,  we  have  concluded  that  oral  argument  is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2). 
No. 08‐2498                                                                                      Page 2

was a career offender, see U.S.S.G. § 4B1.1(A), and calculated his guidelines range for the
cocaine count as 262 to 327 months’ imprisonment.  The court then sentenced Townsend to
262 months’ imprisonment on the drug count, to be served concurrently with a 120‐month
sentence for the firearm charge.  After the Sentencing Commission amended the guidelines,
Townsend sought to have his sentence lowered.  See 18 U.S.C. § 3582(c).  The district court
denied this motion.2

        Townsend asserts that the reduced guideline range for crack‐cocaine offenses
applies to him.  U.S.S.G. App. C, Amend. 706.  But Townsend was sentenced under the
guidelines for a career offender, not the crack‐cocaine guidelines.  The Commission has not
lowered his applicable guidelines range, and, therefore, the district court could not lower
his sentence.  See United States v. Forman, 553 F.3d 585, 588‐90 (7th Cir. 2009); United States v.
Poole, 550 F.3d 676, 678 (7th Cir. 2008).
   
                                                                                   AFFIRMED.




        2
            The government argues that Townsend’s notice of appeal was untimely but purports
to  waive  that  argument  based  on  its  view  of  Eberhart  v.  United  States,  546  U.S.  12  (2005).
Townsend, however, asserts that he complied with the prisoner mailbox rule, see United States
v. Craig, 368 F.3d 738, 740 (7th Cir. 2004), compliance with which would undisputedly render
the appeal timely.  The prosecutor does not contest Townsend’s sworn statement, so we must
treat it as accurate.  On this understanding the appeal is timely, which makes it unnecessary
to decide whether a timely notice of appeal is a jurisdictional requirement.